                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

 SALEEM M. NELSON,                               )
                                                 )
                Plaintiff,                       )
                                                 )
         v.                                      )             No. 2:19-CV-19-HEA
                                                 )
 RYAN CREWS, et al.,                             )
                                                 )
                Defendants.                      )

                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on initial review of plaintiff’s amended complaint pursuant

to 28 U.S.C. § 1915(e)(2). In an opinion, memorandum and order dated August 23, 2019, the

Court ordered plaintiff to file an amended complaint to make specific factual allegations against

each named defendant. See ECF No. 6. Pursuant to that order, plaintiff filed his amended

complaint on October 28, 2019.

                                      Amended Complaint

       Plaintiff files his amended complaint pursuant to 42 U.S.C. § 1983, alleging the conditions

of his confinement at Moberly Correctional Center (“MCC”) are unconstitutional because of the

presence of black mold, fungus, asbestos, dust, inadequate cleaning, flooding, sewage, and vermin.

He names as defendants Ryan Crews (Deputy Division Director, Missouri Department of

Corrections (“MoDOC”)); Dean Minor (Warden, MCC); Mark Trusty (FUM, MCC); and

Samantha Licht (Case Manager, MCC). He sues all defendants in their individual and official

capacities.

       Plaintiff states that the cells at MCC flood during heavy rains, and that “sewage laden water

often flows into the offender living areas and . . . into the ventilation systems.” He also alleges
that the air at MCC is contaminated with mold, fungus, and asbestos. In particular, plaintiff states

that housing unit three is littered with construction debris from an incomplete asbestos abatement

project. No other housing unit has been scheduled for asbestos abatement despite the presence of

asbestos. As for vermin, plaintiff states that “mice, cockroaches, and small black worms that

appear to be leaches” infest the inmates’ living areas. Plaintiff alleges these conditions have

existed at MCC since November 2016.

       Plaintiff alleges he suffers chronic sinus issues, constant headaches, bloody mucus and

nose bleeds, eye aches, shortness of breath, throat aches and coughing, chest pains, and fatigue as

a result of the conditions at MCC. For relief he seeks $5 million and injunctive relief allowing

him to see an outside physician with all expenses paid. He also seeks to have “all of the fungus,

mold, asbestos, and dusty ventilation problems cured/fixed by renovation and restoration.”

                                            Discussion

       As discussed in the Court’s opinion, memorandum and order dated August 23, 2019, the

Supreme Court has stated that the “Constitution does not mandate comfortable prisons,” Rhodes

v. Chapman, 492 U.S. 337, 349 (1981), and that only “extreme deprivations” that deny “the

minimal civilized measure of life’s necessities are sufficiently grave to form the basis” of a § 1983

conditions-of-confinement claim. Hudson v. McMillian, 503 U.S. 1, 9 (1992). “Although the

Constitution does not mandate comfortable prisons, inmates are entitled to reasonably adequate

sanitation, personal hygiene, and laundry privileges, particularly over a lengthy course of time.”

Whitnack v. Douglas Cty., 16 F.3d 954, 957 (8th Cir. 1994) (internal quotation and citations

omitted). “Conditions of confinement, however, constitute cruel and unusual punishment ‘only

when they have a mutually enforcing effect that produces the deprivation of a single, identifiable

human need such as food, warmth, or exercise.’” Id. (quoting Wilson v. Seiter, 501 U.S. 294, 304-


                                                -2-
05 (1991)). “Nothing so amorphous as ‘overall conditions’ can rise to the level of cruel and

unusual punishment when no specific deprivation of a single human need exists.” Id. (quoting

Wilson, 501 U.S. at 305). “Conditions, such as a filthy cell, may be ‘tolerable for a few days and

intolerably cruel for weeks or months.’” Howard v. Adkison, 887 F.2d 134, 137 (8th Cir. 1989)

(quoting Hutto v. Finney, 437 U.S. 678, 687 (1978)).

       Liberally construing plaintiff’s complaint, and taking all facts alleged as true, the Court

finds that plaintiff has stated an unconstitutional conditions-of-confinement claim arising out of

the alleged black mold, fungus, asbestos, dust, inadequate cleaning, flooding, raw sewage, and

vermin at MCC since 2016. The Court will order the Clerk to serve process on defendants Dean

Minor, Mark Trusty, and Samantha Licht, each of whom work at MCC, in their individual

capacities.

       The Court will dismiss, however, defendant Ryan Crews, Deputy Division Director of

MoDOC. Plaintiff’s complaint fails to adequately allege facts showing how defendant Crews was

personally aware of and disregarded a substantial risk to plaintiff’s health or safety. Although

Crews reviewed plaintiff’s grievance appeal, this is not sufficient to create liability. “Liability

under § 1983 requires a causal link to, and direct responsibility for, the deprivation of rights.”

Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d

1334, 1338 (8th Cir. 1985) (stating that a § 1983 claim was not cognizable where plaintiff failed

to allege that defendant was personally involved in or directly responsible for incident that injured

him). Plaintiff’s complaint does not demonstrate this causal link as to defendant Crews. Rather,

plaintiff relies on the supervisory or administrative positions of Crews to assert liability, which is

inadequate to state a claim. See Rogers v. King, 885 F.3d 1118, 1122 (8th Cir. 2018) (stating that




                                                 -3-
government officials may not be held liable for unconstitutional conduct under a theory of

respondeat superior).

       Additionally, the Court will dismiss plaintiff’s claims brought against defendants in their

official capacities. Naming a government official in his or her official capacity is the equivalent

of naming the government entity that employs the official, in this case the State of Missouri. Will

v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). “[N]either a State nor its officials acting

in their official capacity are ‘persons’ under § 1983.” Id. As a result, the complaint fails to state

a claim upon which relief can be granted against defendants in their official capacities.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the amended complaint, pursuant to the service agreement the Court maintains with

the Missouri Attorney General’s Office, as to defendants Dean Minor (Warden, MCC), Mark

Trusty (FUM, MCC), and Samantha Licht (Case Manager, MCC) in their individual capacities.

       IT IS FURTHER ORDERED that the complaint against defendant Ryan Crews (Deputy

Division Director, MoDOC) is DISMISSED without prejudice.

       IT IS FURTHER ORDERED that plaintiff’s claims brought against defendants in their

official capacities are DISMISSED without prejudice.

       A separate order of partial dismissal will accompany this memorandum and order.

       Dated this 12th day of December, 2019.




                                                         HENRY EDWARD AUTREY
                                                       UNITED STATES DISTRICT JUDGE




                                                 -4-
